Citation Nr: 0909318	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  00-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 
1962.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Compliant notice is 
required.  

In addition, in a December 2004 VA Form 21-4142, the Veteran 
stated he has received treatment pertaining to his back 
condition at Prescott Radiologists, LLP.  In response to the 
RO's inquiry for the records, Prescott Radiologists replied 
in March 2005 and stated that while the Veteran's records 
were not in their possession, they could be obtained through 
the Yavapai Regional Medical Center.  An address and phone 
number were provided for the center.  The RO then failed to 
request the records from this facility.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  VA must again 
attempt to obtain these records.

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).  Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The Veteran has not yet been afforded a VA examination for 
his claim on appeal.  The record reflects that he has current 
diagnoses pertaining to both his cervical and lumbar spine.  
For example, in a December 2004 private medical record the 
Veteran was diagnosed with cervical spondylosis, and in a 
November 2002 VA treatment record he was diagnosed with 
chronic low back pain and spinal stenosis.  The Board notes 
that the Veteran has not distinguished for which part of his 
spine he is seeking service connection; his claim was 
initially developed as simply for a "back injury" and at 
the July 2004 hearing he provided testimony on both parts of 
his spine.  The Board notes that while the Veteran's service 
treatment records are devoid of documentation pertaining to 
the lower spine specifically, there are entries from 1960 and 
1961 pertaining to his back generally and his neck.  
Moreover, a December 2002 private medical report of George W. 
Williams, M.D., D.O. provides some positive nexus evidence, 
although it is rather weak and indirect.  Dr. Williams 
stated, "[h]e has degenerative disc disease.  He has 
spondylolisthesis.  He had physical therapy before.  He has a 
history of injuring it many years ago when he was in the 
service.  He has some follow up while in the service but his 
back continues to bother him after the injury he sustained in 
the service related accident.  Typically the problem he has 
with his back is due to a previous injury.  He certainly 
could have been born with the spondylolisthesis but it could 
have developed from trauma as well."  A VA examination is 
necessary to reconcile all of this evidence and determine 
whether there is any link between his current back conditions 
and service.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the Veteran and request that 
he provide any updated authorization 
forms necessary to allow the RO to obtain 
the records of Prescott Radiologists, 
LLP, which are available through the 
Yavapai Regional Medical Center, located 
at 1003 Willow Creek Road, Prescott, AZ 
86301.  Thereafter, the RO should attempt 
to obtain those records.  Do not 
associate duplicate records with the 
file.

3.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
his current spine conditions.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, to 
include the service medical records, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
spine conditions had their onset during 
service or are in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
 


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




